DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 10/11/2021, with respect to the objections to the claims have been withdrawn in light of the amendment to the claims.
Applicant’s arguments, see Remarks Page 5, filed 10/11/2021, with respect to the claim rejection under 35 U.S.C. 112(b) has been withdrawn in light of the amendment to the claims.
Applicant's arguments, see Remarks Pages 6-10, filed 10/11/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant alleges that in order to obtain the configuration wherein the “mode M1 of the pore diameter in the first region and the mode M2 of the pore diameter in the second region satisfy M1 < M2”, it is necessary to use a pore-forming material, or control the temperature and/or the time for drying an applied film. Applicant cites [0064] of their specification (Remarks page 7). Applicant states Sugiura is silent to a pore-forming material, and “Even if the method as taught by Sugiura is employed to form a catalyst layer, the catalyst layer would not necessarily have the configuration (d), and there is simply no motivation or suggestion to make the mode M1 of the pore diameter in the first region and the mode M2 of the pore diameter in the second region satisfy M1 < M2. Therefore, the aforementioned features of claim 1 would not have been obvious over Sugiura” (Remarks page 7-8).
The Office disagrees. Applicant’s paragraph [0064] states:
“The pore diameter can be made larger in the second region than that in the first region near the fibrous conductor, by forming a composite material of fibrous conductors and particulate conductors adhering to the fibrous conductors, and forming a catalyst layer from a catalyst dispersion prepared using the composite material. Another possible way of making the pore diameter larger in the second region than in the first region is to add a pore-forming material when preparing a catalyst dispersion, and remove the pore-forming material when completing or after completing the catalyst layer. Still another possible way of making the pore diameter larger in the second region than in the first region is to adjust the temperature and/or duration when drying an applied film of the catalyst dispersion.”
The Office highlights the use of “another” in the Applicant’s specification because from Applicant’s own specification, it seems to say there are three separate methods able to be utilized in order to obtain the claimed M1 < M2, not just the two Applicant has alleged.  
The Office relied on primary Sugiura (US 2005018270 A1), and in the Non-Final dated 07/12/2021, the Office highlighted that the method Sugiura described in [0040] was the same method of manufacturing at least one catalyst layer as the italicized portion of Applicant’s [0064] above (Non-Final Pages 4-5). 
 Because the method of Sugiura described in its [0040] is the same method Applicant described in their [0064], Sugiura has a substantially identical structure as Applicant describes, and inherently would comprise the same pore structure 
Further, Applicant points to their examples in the specification. Applicant states Example 1 is obtained using a pore-forming material and Comparative Example 1 was completed in the same manner as Example 1, but only omitted the use of the pore-forming material. Applicant alleges in Comparative Example 1, M1 ≥ M2 (Remarks Page 7). 
However, there is no data in the specification to suggest that in Comparative Example 1 M1 ≥ M2. The three paragraphs in Applicant’s specification that Comparative Example 1 is described in can be found below: “[0091] The present invention will be specifically described below by way of Example and Comparative Example. It should be noted, however, that the present invention is not limited to the following Example.” 
“Comparative Example 1
[0099] Catalyst layers and a unit cell B1 were produced in a similar manner to Example 1, except that the pore-forming material was not used.

[0101] The unit cells produced in Example and Comparative Example were used to measure I-V characteristics under the conditions of cell temperature 80° C., gas utilization rate 50%, and relative humidity 100%. As a result, Example showed about 1% to 4% improvement in the maximum output power density, as compared to Comparative Example.”
There is no data in the Applicant’s specification to suggest that in Comparative Example 1, M1 ≥ M2, nor is there any data showing the particular structure or properties of Comparative Example 1. All Applicant has given is that Comparative Example 1 used no pore forming material, and that Example 1 in comparison showed improvement, however there is no way to make a determination as to how or why Example 1 showed improvement because Applicant has not given substantial data for Comparative Example 1. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor
Applicant further alleges the catalyst layer satisfying 0.03 ≤ M1/M2 ≤ 0.90 can be easily obtained by a method using a pore-forming material, as shown in Example 1 of their specification (Remarks Page 8).
However, while Example 1 shows M1/M2 is 0.4, Comparative Example 1 shows no data for M1/M2 and there is nothing to suggest that Comparative Example 1, which uses no pore-forming material, does not have a M1/M2 within the range set forth above.
Therefore, no determination can be made that it is the pore-forming material that imparts the claimed structure, and Applicant’s own specification states an embodiment without the use of pore-formers. 

Further, Applicant’s arguments with respect to claims 1-3 and 6-8 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 1, 6, and 8 have been amended; support for the amendment of claim 1 can be found in [0017], support for the amendment of claim 6 can be found in [0010], [0042].
Claims 9-15 have been added; support for these claims can be found in [0013], [0017], [0018], [0032], and [0041] of Applicant’s specification.
Claim 1-15 are currently pending and have been examined on the merits in this office action.


Claim Rejections - 35 USC § 112
Claim 1, and thus dependent claims 2-14, and claims 9-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the disclosure does not reasonably provide enablement for the full scope of the claimed ranges:
“a ratio of M1/M2 is 0.03 or more and 0.90 or less” (claim 1)
“the ratio M1/M2 is 0.03 or more and 0.6 or less” (claim 9)
“the mode diameter is 50 nm or more and 1000 nm or less” (claims 10 and 15) 
“a ratio of the support rate Sf to the support rate Sp (=Sf/Sp) is 0.8 or less” (claim 11)
This is a scope of enablement rejection. One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite a membrane electrode assembly including at least one catalyst layer where pores are present in the first region and the second region, M1 is a mode diameter of the pores in the first region, M2 is a mode 
While Applicant’s [0064] describes multiple methods of manufacturing to make the pore diameter in a second region larger than the pore diameter in a first region of a catalyst layer, the only manufacturing example in the specification with data for the ratio M1/M2 is Example 1 given by the Applicant at [0077]-[0081]. This Example only follows one of the methods described in [0064] and only shows that M1/M2 is 0.4, not the broadly recited range that Applicant has claimed. Further, the Example does not describe what value M1 or M2 is, and an overly broad amount of numbers within the broadly recited range describing M2 could be used in 
Thus, the breadth of the claims militates against a finding of enablement.
As to the factors B and E, the field of material science is an unpredictable art. Thus the manufacturing method of catalyst layers containing differing pore sizes at differing regions from those than have been optimized experimentally may present different problems. As such, one of ordinary skill in the art would not know what problems might arise when formulating at least one catalyst layer with pores within the claimed range for which Applicant has provided only one Example producing one value within the claimed ranges in [0077]-[0081], and no value for the mode diameter M2, but providing three different methods of producing mode pore diameters in [0064] that could lie within the claimed range. Further, one of ordinary skill in the art would not know what problems might arise when formulating at least one catalyst layer with support rates within the claimed range for which Applicant has provided only one Example producing one value within the claimed range. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for a range of ratios of mode pore diameters and range of mode diameters M2 which would require undue experimentation to achieve in terms of the method of manufacture, and for which Applicant provides multiple methods of manufacturing while showing a single point of data within the claimed range for only one of the multiple methods described, militates against a finding of enablement. Further, the instant scenario in which Applicant claims enablement for a range of 
As to factor C, the closest prior art of record, Sugiura (US 20050181270 A1), discloses a method of manufacturing substantially the same as the first method described in Applicant’s specification at [0064] in order to provide a pore diameter larger in a second region than that in a first region of a catalyst layer, but Sugiura does not describe the produced pore diameters in the catalyst layer nor the claimed range of support rates. Prior art Sasaki et al (WO2015141595A1 using an English machine translation from Espacenet) teaches platinum particles (drawn to the catalyst particles) supported on the surface of tin oxide (drawn to the particulate electric conductor) supported by fibrous carbon (drawn to the fibrous electric conductor, P25 / L 1022-1036). Sasaki teaches no platinum particles were found on the fibrous carbon (P25 / L 1022-1036). One of ordinary skill in the art would realize a support rate Sf of the catalyst particles on the fibrous electric conductor would be 0, therefore the ratio of the support rate Sf to the support rate Sp (= Sf/Sp) would be 0, which is a single point within the claimed range of “wherein a ratio of the support rate Sf to the support rate Sp (= Sf/Sp) is 0.8 or less”. As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.

It is not clear if the single method of manufacturing described by Example 1 covers the full scope of the claimed ratio M1/M2 being 0.03 or more and 0.90 and less, the ratio M1/M2 being 0.03 or more and 0.6 or less, M2 being 50 nm or more and 1000 nm or less, and the ratio Sf/Sp being 0.8 or less, or if the other methods described by the Applicant are in the scope of the claims at all.
In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  In the  
Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

The application, as originally filed, provides only one species or working examples of a specified catalyst layer that falls within the claimed ratio of mode pore diameters and support rates ([0077]-[0081]). This factor militates against a finding of enablement for the claimed ranges, as a person of ordinary skill in the art could not guarantee that all methods of manufacturing described in the specification produce catalyst layers that fall within the claimed range without undue experimentation.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on determining a catalyst layer and method of making the same which achieves the regional pore diameters and the support rates 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 810, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1).
Regarding claim 1, Sugiura discloses a membrane electrode assembly comprising an electrolyte membrane (polymer electrolyte membrane), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein the pair of electrode layers include a pair of catalyst layers disposed so as to sandwich the electrolyte membrane (“a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof”, [0005]), and a pair of gas diffusion layers (“by adhering a diffusion layer to each catalyst layer of electrodes”, [0005]) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane ([0005], [0020]). 
Sugiura discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (fibrous electric conductive material, carbon fiber), catalyst particles 
	Regarding the limitations “the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and the second region, a mode diameter Ml of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy Ml<M2, and a ratio M1/M2 is 0.03 or more and 0.90 or less”:
	Applicant’s specifications states in [0061]-[0064], “The MEA is produced, for example, as follows. First, an electrolyte membrane and a pair of gas diffusion layers are prepared. 
Separately, catalyst particles and a particulate conductor are mixed in a dispersion medium (e.g., water, ethanol, propanol), to give a dispersion. To the resultant dispersion under stirring, a proton- conductive resin and a fibrous conductor are added one after another, to give a catalyst dispersion. The proton-conductive resin may be dividedly added in plural times. In this case, the second or later addition of the proton-conductive resin may be done together with the fibrous electric conductor. 
Subsequently, the obtained catalyst dispersion is applied onto the electrolyte membrane to form a catalyst layer on both sides, followed by laminating a gas diffusion layer on the principal surface of each catalyst layer, to form an MEA. Alternatively, the catalyst dispersion is applied in a uniform thickness onto appropriate two transfer base sheets, to form two catalyst layers. The obtained two catalyst layers are transferred respectively onto the principal surfaces of 
The pore diameter can be made larger in the second region than that in the first region near the fibrous conductor, by forming a composite material of fibrous conductors and particulate conductors adhering to the fibrous conductors, and forming a catalyst layer from a catalyst dispersion prepared using the composite material.”
Sugiura discloses in [0040], “a manufacturing method for the proton exchange membrane fuel cell includes a process for preparing paste in which carbon particles are uniformly dispersed by mixing carbon particles which support platinum particles (i.e., carbon-supported platinum), electrolyte including ion conductive polymer, and solvent for solving the electrolyte, a process for preparing catalyst paste by adding fibrous electric conductive material into the paste to be mixed, a process for applying the catalyst paste onto a gas diffusion layer made from porous members, polytetrafluoroethylene (PTFE), or fluoroplastic sheet, or the like, for forming diffusion layers, and a process for holding and drying the applied catalyst paste thereafter.”
	Due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 1 and would disclose the limitations “the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Regarding claim 2, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses wherein the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a content Ca of the fibrous electric conductor in the region A and a content Cb of the fibrous electric conductor in the region B satisfy Ca<Cb (“The catalyst layer includes fibrous electric conductive material. A content of the electric conductive material at a region around a first end portion close to the diffusion layer 

Regarding claim 3, Sugiura meets all of the limitations of claim 2 as set forth above. 
One of ordinary skill in the art would necessarily recognize that if Sugiura discloses there is a greater content of the fibrous electric conductor in region B, then there would be a smaller content of proton-conductive resin in region B, and that if Sugiura discloses there is a smaller content of the fibrous electric conductor in region a, then there would be a greater content of proton-conductive resin in region A. Therefore, one of ordinary skill in the art would recognize Sugiura further discloses wherein a mass ratio Ra of the proton-conductive resin to the particulate electric conductor in the region A and a mass ratio Rb of the proton-conductive resin to the particulate electric conductor in the region B satisfy Ra>Rb.

Regarding claim 6, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses wherein: the pair of the catalyst layers comprise a catalyst layer on a cathode side and a catalyst layer on an anode side, and at least the catalyst layer on the cathode side has the first region and the second region (“The proton-exchange membrane fuel cell generally includes a membrane-electrode assembly (MEA) by adhering a diffusion layer to each catalyst layer of electrodes for the proton-exchange membrane fuel cell made from a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof.” [0005]). 

In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Regarding claim 8, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses fuel cell (a proton exchange membrane fuel cell) comprising the membrane electrode assembly of claim 1 ([0020]) and a pair of separators disposed so as to sandwich the membrane electrode assembly, with each of the pair of the gas diffusion layers interposed between the membrane electrode assembly and each of the pair of the separators (“Known fuel cells include separators having gas passages, the separators sandwiching the membrane-electrode assembly”, [0005], “Fuel cells having a single cell is manufactured by providing separators having gas passages at both sides of the MEA”, [0091]).

claim 9, Sugiura meets all of the limitations of claim 1 as set forth above. Regarding the limitation “wherein the ratio M1/M2 is 0.03 or more and 0.6 or less”, as described in the rejection of claim 1 above, due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 9 and would disclose the limitations “wherein the ratio M1/M2 is 0.03 or more and 0.6 or less”.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

claim 10, Sugiura discloses all of the limitations of claim 1 as set forth above.  Regarding the limitation “wherein the mode diameter M2 is 50 nm or more and 1000 nm or less”, as described in the rejection of claim 1 above, due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 10 and would disclose the limitations “wherein the mode diameter M2 is 50 nm or more and 1000 nm or less”.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

claim 14, Sugiura meets all of the limitations of claim 1 as set forth above.  Regarding the limitation “wherein the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 m long and 3 m wide in an electron microscope photograph of a cross section of the catalyst layer”, as described in the rejection of claim 1 above, due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 14 and would disclose the limitations “wherein the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 m long and 3 m wide in an electron microscope photograph of a cross section of the catalyst layer”.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Regarding claim 15, Sugiura discloses a membrane electrode assembly comprising an electrolyte membrane (polymer electrolyte membrane), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein the pair of electrode layers include a pair of catalyst layers disposed so as to sandwich the electrolyte membrane (“a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof”, [0005]), and a pair of gas diffusion layers (“by adhering a diffusion layer to each catalyst layer of electrodes”, [0005]) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane ([0005], [0020]). 
Sugiura discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (fibrous electric conductive material, carbon fiber), catalyst particles (platinum particles of the carbon-supported platinum particles/powder), a particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder), and a proton-conductive resin (polymer electrolyte solvent including 5 wt percent of resin, [0020], [0026], [0029], [0053]).
Regarding the limitations “the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and the second region, a mode diameter Ml of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy Ml<M2, and the mode diameter M2 is 50 nm or more and 1000 nm or less”:

Separately, catalyst particles and a particulate conductor are mixed in a dispersion medium (e.g., water, ethanol, propanol), to give a dispersion. To the resultant dispersion under stirring, a proton- conductive resin and a fibrous conductor are added one after another, to give a catalyst dispersion. The proton-conductive resin may be dividedly added in plural times. In this case, the second or later addition of the proton-conductive resin may be done together with the fibrous electric conductor. 
Subsequently, the obtained catalyst dispersion is applied onto the electrolyte membrane to form a catalyst layer on both sides, followed by laminating a gas diffusion layer on the principal surface of each catalyst layer, to form an MEA. Alternatively, the catalyst dispersion is applied in a uniform thickness onto appropriate two transfer base sheets, to form two catalyst layers. The obtained two catalyst layers are transferred respectively onto the principal surfaces of the electrolyte membrane, followed by laminating a gas diffusion layer on the principal surface of each catalyst layer, to form an MEA. When an applied film of the catalyst dispersion on the surface of the transfer base sheet is dried, convection occurs in the dispersion medium, making at least some of the fibrous conductors stand up and serve as the standing fibers.
The pore diameter can be made larger in the second region than that in the first region near the fibrous conductor, by forming a composite material of fibrous conductors and particulate conductors adhering to the fibrous conductors, and forming a catalyst layer from a catalyst dispersion prepared using the composite material.”
Sugiura discloses in [0040], “a manufacturing method for the proton exchange membrane fuel cell includes a process for preparing paste in which carbon particles are uniformly dispersed 
Due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 15 and would disclose the limitations “the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and the second region, a mode diameter Ml of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy Ml<M2, and the mode diameter M2 is 50 nm or more and 1000 nm or less”.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Hori et al (US 20030059667 A1).
Regarding claim 4, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura does not disclose wherein the particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder) has a specific surface area of 800 m2/g or more.
Hori teaches a catalyst layer comprising a catalyst particle comprising an electrically conductive carbon powder carrying a platinum group metal catalyst ([0018]). Hori teaches an electrically conductive carbon powder having a large specific surface area, for example, an electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g ([0019]).
Therefore, since the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g is well known, one of ordinary skill in the art before the effective filing date of the claimed invention would have substituted the carbon particles as used by Sugiura with the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g in order to provide the at least one catalyst layer with a particulate electric conductor (carbon particles of the 2/g or more because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Sasaki et al (WO2015141595A1 using an English machine translation from Espacenet).
Regarding claim 5, Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura discloses wherein the catalyst particles (platinum particles of the carbon-supported platinum particles/powder) are supported on the fibrous electric conductor (fibrous electric conductive material) or the particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder, “platinum carried by the carbon particle serves as the catalyst”, [0026], “It is preferable that the fibrous electric conductive material carries the catalyst”, [0028]), but does not disclose the catalyst particles are supported by both or a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfy Sp>Sf.
Sasaki teaches an electrode material having both excellent durability against electrochemical oxidation caused by an electron conductive oxide and excellent electron conductivity caused by a carbon-based material (P5 / L195-198). Sasaki teaches the electrode material (1 in Fig. 1) includes a conductive auxiliary material (2 in Fig. 1) that is a carbon-based conductive auxiliary material composed of fibrous carbon (P6 / L233-234). Sasaki teaches the electrode material further includes an electron conductive oxide (3a in Fig 1) supported on the 
Sasaki further teaches that, from the production method used to make the electrode material (Example 1), the microstructure of the electrode material showed fine platinum particles were supported on the surface of the tin oxide supported by the fibrous carbon (Fig. 6a), but no platinum particles were shown to be on the surface of the fibrous carbon that did not support the tin oxide (Fig. 6b), therefore Sasaki concluded that the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles (P25 / L 1022-1036).
One of ordinary skill in the art would recognize that Sasaski’s taught electrode material includes catalyst particles supported by a fibrous electric conductor and a particulate electric conductor, and, because the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles, Sasaki further teaches a support rate Sp of the catalyst particles on the particulate electric conductor and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfying Sp>Sf.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sasaki within the membrane electrode assembly of Sugiura and substitute the catalyst particles supported on the fibrous electric conductor or the particulate electric conductor of Sugiura with the catalyst particles supported on the fibrous electric conductor and the particulate electric conductor of Sasaki in order to provide a membrane electrode assembly wherein the catalyst particles are supported on the fibrous electric conductor and the particulate electric conductor, and a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 11, modified Sugiura meets all of the limitations of claim 5 as set forth above. Sasaki taught platinum particles (drawn to the catalyst particles) were supported on the surface of the tin oxide (drawn to the particulate electric conductor) which was supported by the fibrous carbon (drawn to the fibrous electric conductor, P25 / L 1022-1036). Sasaki taught no platinum particles were found on the fibrous carbon (P25 / L 1022-1036). Therefore, one of ordinary skill in the art would realize a support rate Sf of the catalyst particles on the fibrous electric conductor would be 0, therefore the ratio of the support rate Sf to the support rate Sp (= Sf/Sp) would be 0, which falls within the claimed range of “wherein a ratio of the support rate Sf to the support rate Sp (= Sf/Sp) is 0.8 or less”.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Yan et al (US 20100159305 A1).
Regarding claim 7, Sugiura meets all of the limitations of claim 1 as set forth above. Regarding the limitation “wherein in the at least one catalyst layer, the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of the catalyst 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).
Alternatively, Yan teaches a proton exchange membrane fuel cell wherein aligned (oriented) arrays of carbon nanotubes are used as support for catalyst, such as platinum ([0014]). Yan teaches carbon nanotubes (CNT) or carbon nanofibers when oriented in a film as a catalyst 
Yan teaches it is believed that an oriented CNT film may offer much improved fuel cell performance over that of disordered CNTs because of its unique microstructure; first, the electronic conductivity of CNTs is much higher along the tubes than across the tubes, and there is no energy loss when electrons transfer along the tubes; second, higher gas permeability is expected with the oriented CNT film; third, an oriented film may also exhibit super-hydrophobicity, which can greatly facilitate water removal within the electrode, thereby improving mass transport in a PEMFC or DMFC ([0071], while Yan describes carbon nanotubes here, one of ordinary skill in the art would also believe that the same would apply to carbon nanofibers as Yan states “Additional carbon nanomaterials for use in the electrocatalyst of the present invention include, but are not limited to, nanofibers and cup-stacked carbon nanotubes (CS-CNT), also referred to as "stacked-cup" carbon nanotubes. Nanofibers are essentially carbon nanomaterials placed end-to-end” [0068], and “The present invention includes a filtration process for forming membrane electrode assembly films having carbon-based nanomaterials (for brevity, the process is described for carbon nanotubes, but is applicable to carbon nanofibers and stacked-cupped nanotubes)” [0070]).
Sugiura discloses the fibrous electric conductor can be carbon fiber ([0029] of Sugiura), therefore it would be obvious to one of ordinary skill in the art to provide the fibrous electric conductor of Sugiura to include a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer, given that Yan teaches carbon nanofibers when oriented in a film 

Regarding claim 12, Sugiura and modified Sugiura meet all of the limitations of claim 7 as set forth above. Sugiura discloses wherein the fibrous electric conductor has a median size of 0.5-100 µm ([0027]). One of ordinary skill in the art would necessarily believe, from the disclosed median, the fibrous electric conductor would comprise an average/mean size within the claimed range, and alternatively, one of ordinary skill in the art would necessarily believe the fibrous electric conductor would have an average/mean substantially similar to the claimed range and thereby establishing a prima facie case of obviousness for the claimed range of an average fiber length of 0.15 m or more and 5 m or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997)

Regarding claim 13, Sugiura and modified Sugiura meet all of the limitations of claim 7 as set forth above. Sugiura discloses wherein: the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a number of the .

Claim 1-3, 6, 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Muraoka et al (US 20110008707 A1).
Regarding claim 1, Sugiura discloses a membrane electrode assembly comprising an electrolyte membrane (polymer electrolyte membrane), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein the pair of electrode layers include a pair of catalyst layers disposed so as to sandwich the electrolyte membrane (“a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof”, [0005]), and a pair of gas diffusion layers (“by adhering a diffusion layer to each catalyst layer of electrodes”, [0005]) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane ([0005], [0020]). 
Sugiura discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (fibrous electric conductive material, carbon fiber), catalyst particles (platinum particles of the carbon-supported platinum particles/powder), a particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder), and a proton-conductive resin (polymer electrolyte solvent including 5 wt percent of resin, [0020], [0026], [0029], [0053]). 

The method of Sugiura described in its [0040] is the same method Applicant described in their [0064], thereby making Sugiura have a substantially identical structure as Applicant describes, and inherently comprising the same pore structure property as claimed (see the rejection of claim 1 at numeral 9). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Muraoka teaches at least one catalyst layer of the pair of catalyst layers contains an agglomerate consisting of fibrous electric conductors (fiber-like support material, preferably a carbon nano-fiber) and catalyst particles (noble metal fine particles) supported thereon [0076], [0088]). Muraoka teaches the mean of the equivalent circle diameter of the agglomerate is preferably not less than 0.5 µm (=500 nm) and not more than 100 µm (=100000 nm, [0080]). Muraoka teaches the mean diameter of the fibrous electric conductor is preferably not more than 300 nm ([0089]).
Using these points, the examiner has provided a general interpretation below:

    PNG
    media_image1.png
    641
    685
    media_image1.png
    Greyscale

One of ordinary skill in the art would understand that if the equivalent circle diameter of the agglomerate is not less than 0.5 µm (=500 nm) and the mean diameter of the fibrous electric conductor is preferably not more than 300 nm, then the at least one catalyst layer of Muraoka would have a first region at a distance of 100 nm or less from the fibrous electric conductor, and a second region at a distance of more than 100 nm from the fibrous electric conductor, which overlaps the claimed range of the at least one catalyst layer has a first region at a distance of 200 
One of ordinary skill in the art would also understand that the second pores would be in the second region (at 500 nm or more of the agglomerate), and the primary pores would be in the first region (at 500 nm or less of the agglomerate). 
Muraoka teaches adjacent catalysts contact with each other with pores (primary pores) provided therebetween ([0076]), and adjacent agglomerates contact with each other with pores (second pores) provided therebetween ([0078]). Muraoka teaches the mean size of the second pores is larger than the mean size of the primary pores, and this allows for maintaining power generation performance without dropping electron conductivity ([0168], [0170]). From this, one of ordinary skill in the art would recognize, Muraoka teaches a mean diameter of the pores in the first region would be less than a mean diameter of the pores in the second region. 
Further, Muraoka teaches the mean pore diameter of the second pores is preferably not less than 0.5 µm (=500 nm) and not more than 5 µm (=5000 nm, [0171]). Muraoka teaches the mean pore diameter of the primary pores is preferably not less than 60 nm and not more than 250 nm ([0171]). Muraoka teaches by setting the mean pore size of the primary pores and the mean pore size of the secondary pores to be in the above ranges, respectively, it is possible to more appropriately overcome a trade-off relation between the request for making the catalyst layer compact and the request for high power generation performance necessary for a fuel cell ([0172]).

While Muraoka discloses mean and not mode, one of ordinary skill in the art would necessarily believe, from the disclosed mean, the first and second regions would comprise a mode pore diameter ratio within the claimed range, and alternatively, one of ordinary skill in the art would necessarily believe the first and second regions would comprise a mode pore diameter ratio substantially similar to the claimed range and thereby establishing a prima facie case of obviousness for the claimed range of a ratio M1/M2 is 0.03 or more and 0.9 or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and the second region, a mode diameter Ml of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy Ml<M2, and a ratio M1/M2 within the claimed range, given that Muraoka teaches this structure for a catalyst layer allows for maintaining power generation performance without dropping electron conductivity and makes it 

Regarding claim 2, modified Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses wherein the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a content Ca of the fibrous electric conductor in the region A and a content Cb of the fibrous electric conductor in the region B satisfy Ca<Cb (“The catalyst layer includes fibrous electric conductive material. A content of the electric conductive material at a region around a first end portion close to the diffusion layer in the thickness direction of the catalyst layer is determined to be greater than a content of the electric conductive material content at a region around a second end portion close to the polymer electrolyte membrane of the catalyst layer”, [0020]).

Regarding claim 3, modified Sugiura meets all of the limitations of claim 2 as set forth above. One of ordinary skill in the art would necessarily recognize that if Sugiura discloses there is a greater content of the fibrous electric conductor in region B, then there would be a smaller content of proton-conductive resin in region B, and that if Sugiura discloses there is a smaller content of the fibrous electric conductor in region a, then there would be a greater content of proton-conductive resin in region A. Therefore, one of ordinary skill in the art would recognize Sugiura further discloses wherein a mass ratio Ra of the proton-conductive resin to the particulate electric conductor in the region A and a mass ratio Rb of the proton-conductive resin to the particulate electric conductor in the region B satisfy Ra>Rb.
claim 6, modified Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses wherein: the pair of the catalyst layers comprise a catalyst layer on a cathode side and a catalyst layer on an anode side, and at least the catalyst layer on the cathode side has the first region and the second region (“The proton-exchange membrane fuel cell generally includes a membrane-electrode assembly (MEA) by adhering a diffusion layer to each catalyst layer of electrodes for the proton-exchange membrane fuel cell made from a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof.” [0005]). 

Regarding claim 8, modified Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura further discloses fuel cell (a proton exchange membrane fuel cell) comprising the membrane electrode assembly of claim 1 ([0020]) and a pair of separators disposed so as to sandwich the membrane electrode assembly, with each of the pair of the gas diffusion layers interposed between the membrane electrode assembly and each of the pair of the separators (“Known fuel cells include separators having gas passages, the separators sandwiching the membrane-electrode assembly”, [0005], “Fuel cells having a single cell is manufactured by providing separators having gas passages at both sides of the MEA”, [0091]).

Regarding claim 9, modified Sugiura discloses all of the limitations of claim 1 as set forth above. One of ordinary skill in the art would recognize Muraoka teaches a ratio of the mean diameter of primary pores to second pores is 0.05 (250/5000) to 0.12 (60/500). 
While Muraoka discloses mean and not mode, one of ordinary skill in the art would necessarily believe, from the disclosed mean, the first and second regions would comprise a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).

Regarding claim 10, modified Sugiura discloses all of the limitations of claim 1 as set forth above. Muraoka teaches the mean pore diameter of the second pores is preferably not less than 0.5 µm (=500 nm) and not more than 5 µm (=5000 nm, [0171]). 
While Muraoka discloses mean and not mode, one of ordinary skill in the art would necessarily believe, from the disclosed mean, the mode diameter M2 of the pores in the second region would comprise a mode pore diameter ratio within the claimed range, and alternatively, one of ordinary skill in the art would necessarily believe the mode diameter M2 of the pores in the second region would comprise a mode pore diameter ratio substantially similar to the claimed range and thereby establishing a prima facie case of obviousness for the claimed range of the mode diameter M2 is 50 nm or more and 1000 nm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).

Regarding claim 14, modified Sugiura meets all of the limitations of claim 1 as set forth above.  Regarding the limitation “wherein the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 m long and 3 m wide in an electron microscope photograph of a cross section of the catalyst layer”, as described in the rejection of claim 1 above, due to the method of manufacturing of Sugiura being the same method of manufacturing as presented in Applicant’s specification and modified Sugiura disclosing the same composite material, one of ordinary skill in the art would necessarily recognize that the membrane electrode assembly of modified Sugiura is substantially identical to the membrane electrode assembly as claimed in Claim 14 and would disclose the limitations “wherein the mode diameter M1 and the mode diameter M2 satisfy M1<M2 at least a region of 3 m long and 3 m wide in an electron microscope photograph of a cross section of the catalyst layer”.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Regarding claim 15, Sugiura discloses a membrane electrode assembly comprising an electrolyte membrane (polymer electrolyte membrane), and a pair of electrode layers disposed so as to sandwich the electrolyte membrane, wherein the pair of electrode layers include a pair of catalyst layers disposed so as to sandwich the electrolyte membrane (“a polymer electrolyte membrane provided with the catalyst layers having catalyst on both sides thereof”, [0005]), and a pair of gas diffusion layers (“by adhering a diffusion layer to each catalyst layer of electrodes”, [0005]) disposed on the pair of catalyst layers on respective opposite sides to the electrolyte membrane ([0005], [0020]). 
Sugiura discloses at least one catalyst layer of the pair of catalyst layers contains a fibrous electric conductor (fibrous electric conductive material, carbon fiber), catalyst particles (platinum particles of the carbon-supported platinum particles/powder), a particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder), and a proton-conductive resin (polymer electrolyte solvent including 5 wt percent of resin, [0020], [0026], [0029], [0053]). 

The method of Sugiura described in its [0040] is the same method Applicant described in their [0064], thereby making Sugiura have a substantially identical structure as Applicant describes, and inherently comprising the same pore structure property as claimed (see the rejection of claim 1 at numeral 9). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).

Muraoka teaches at least one catalyst layer of the pair of catalyst layers contains an agglomerate consisting of fibrous electric conductors (fiber-like support material, preferably a carbon nano-fiber) and catalyst particles (noble metal fine particles) supported thereon [0076], [0088]). Muraoka teaches the mean of the equivalent circle diameter of the agglomerate is preferably not less than 0.5 µm (=500 nm) and not more than 100 µm (=100000 nm, [0080]). Muraoka teaches the mean diameter of the fibrous electric conductor is preferably not more than 300 nm ([0089]).
Using these points, the examiner has provided a general interpretation below:

    PNG
    media_image1.png
    641
    685
    media_image1.png
    Greyscale

One of ordinary skill in the art would understand that if the equivalent circle diameter of the agglomerate is not less than 0.5 µm (=500 nm) and the mean diameter of the fibrous electric conductor is preferably not more than 300 nm, then the at least one catalyst layer of Muraoka would have a first region at a distance of 100 nm or less from the fibrous electric conductor, and a second region at a distance of more than 100 nm from the fibrous electric conductor, which overlaps the claimed range of the at least one catalyst layer has a first region at a distance of 200 
One of ordinary skill in the art would also understand that the second pores would be in the second region (at 500 nm or more of the agglomerate), and the primary pores would be in the first region (at 500 nm or less of the agglomerate). 
Muraoka teaches adjacent catalysts contact with each other with pores (primary pores) provided therebetween ([0076]), and adjacent agglomerates contact with each other with pores (second pores) provided therebetween ([0078]). Muraoka teaches the mean size of the second pores is larger than the mean size of the primary pores, and this allows for maintaining power generation performance without dropping electron conductivity ([0168], [0170]). From this, one of ordinary skill in the art would recognize, Muraoka teaches a mean diameter of the pores in the first region would be less than a mean diameter of the pores in the second region. 
Further, Muraoka teaches the mean pore diameter of the second pores is preferably not less than 0.5 µm (=500 nm) and not more than 5 µm (=5000 nm, [0171]). Muraoka teaches the mean pore diameter of the primary pores is preferably not less than 60 nm and not more than 250 nm ([0171]). Muraoka teaches by setting the mean pore size of the primary pores and the mean pore size of the secondary pores to be in the above ranges, respectively, it is possible to more appropriately overcome a trade-off relation between the request for making the catalyst layer compact and the request for high power generation performance necessary for a fuel cell ([0172]).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one catalyst layer has a first region at a distance of 200 nm or less from the fibrous electric conductor, and a second region at a distance of more than 200 nm from the fibrous electric conductor, pores are present in the first region and the second region, a mode diameter Ml of the pores in the first region and a mode diameter M2 of the pores in the second region satisfy Ml<M2, and a mode diameter M2 within the claimed range, given that Muraoka teaches this structure for a catalyst layer allows for maintaining power generation performance without dropping electron conductivity and makes it possible to more appropriately overcome a trade-off relation between the request for making the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Muraoka et al (US 20110008707 A1) as applied to claim 1, and further in view of Hori et al (US 20030059667 A1).
Regarding claim 4, modified Sugiura meets all of the limitations of claim 1 as set forth above. Neither Sugiura nor Muraoka discloses wherein the particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder) has a specific surface area of 800 m2/g or more.
Hori teaches a catalyst layer comprising a catalyst particle comprising an electrically conductive carbon powder carrying a platinum group metal catalyst ([0018]). Hori teaches an electrically conductive carbon powder having a large specific surface area, for example, an electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g ([0019]).
Therefore, since the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g is well known, one of ordinary skill in the art before the effective filing date of the claimed invention would have substituted the carbon particles as used by modified Sugiura with the electrically conductive carbon powder sold under the trade name of Ketjen Black having a specific surface area of about 800 m2/g in order to provide the at least one catalyst layer with a particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder) having a specific surface area of 800 m2/g or more because the simple substitution of one known element for another is likely to be obvious when KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Muraoka et al (US 20110008707 A1) as applied to claim 1, and further in view of Sasaki et al (WO2015141595A1 using an English machine translation from Espacenet).
Regarding claim 5, modified Sugiura meets all of the limitations of claim 1 as set forth above. Sugiura discloses wherein the catalyst particles (platinum particles of the carbon-supported platinum particles/powder) are supported on the fibrous electric conductor (fibrous electric conductive material) or the particulate electric conductor (carbon particles of the carbon-supported platinum particles/powder, “platinum carried by the carbon particle serves as the catalyst”, [0026], “It is preferable that the fibrous electric conductive material carries the catalyst”, [0028]), but does not disclose the catalyst particles are supported by both or a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfy Sp>Sf.
Sasaki teaches an electrode material having both excellent durability against electrochemical oxidation caused by an electron conductive oxide and excellent electron conductivity caused by a carbon-based material (P5 / L195-198). Sasaki teaches the electrode material (1 in Fig. 1) includes a conductive auxiliary material (2 in Fig. 1) that is a carbon-based conductive auxiliary material composed of fibrous carbon (P6 / L233-234). Sasaki teaches the electrode material further includes an electron conductive oxide (3a in Fig 1) supported on the carbon-based conductive auxiliary material (P 6/228-229) and electrode catalyst particles (3b in 
Sasaki further teaches that, from the production method used to make the electrode material (Example 1), the microstructure of the electrode material showed fine platinum particles were supported on the surface of the tin oxide supported by the fibrous carbon (Fig. 6a), but no platinum particles were shown to be on the surface of the fibrous carbon that did not support the tin oxide (Fig. 6b), therefore Sasaki concluded that the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles (P25 / L 1022-1036).
One of ordinary skill in the art would recognize that Sasaski’s taught electrode material includes catalyst particles supported by a fibrous electric conductor and a particulate electric conductor, and, because the platinum catalyst particles were selectively dispersed and supported on the tin oxide particles, Sasaki further teaches a support rate Sp of the catalyst particles on the particulate electric conductor and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfying Sp>Sf.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sasaki within the membrane electrode assembly of modified Sugiura and substitute the catalyst particles supported on the fibrous electric conductor or the particulate electric conductor of modified Sugiura with the catalyst particles supported on the fibrous electric conductor and the particulate electric conductor of Sasaki in order to provide a membrane electrode assembly wherein the catalyst particles are supported on the fibrous electric conductor and the particulate electric conductor, and a support rate Sp of the catalyst particles on the particulate electric conductor, and a support rate Sf of the catalyst particles on the fibrous electric conductor satisfy Sp>Sf. This modification KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 11, modified Sugiura meets all of the limitations of claim 5 as set forth above. Sasaki taught platinum particles (drawn to the catalyst particles) were supported on the surface of the tin oxide (drawn to the particulate electric conductor) which was supported by the fibrous carbon (drawn to the fibrous electric conductor, P25 / L 1022-1036). Sasaki taught no platinum particles were found on the fibrous carbon (P25 / L 1022-1036). Therefore, one of ordinary skill in the art would realize a support rate Sf of the catalyst particles on the fibrous electric conductor would be 0, therefore the ratio of the support rate Sf to the support rate Sp (= Sf/Sp) would be 0, which falls within the claimed range of “wherein a ratio of the support rate Sf to the support rate Sp (= Sf/Sp) is 0.8 or less”.

Claims 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20050181270 A1) in view of Muraoka et al (US 20110008707 A1) as applied to claim 1, and further in view of Yan et al (US 20100159305 A1).
Regarding claim 7, modified Sugiura meets all of the limitations of claim 1 as set forth above. Regarding the limitation “wherein in the at least one catalyst layer, the fibrous electric conductor includes a standing fibrous electric conductor oriented along a thickness direction of 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01, I.).
Alternatively, Yan teaches a proton exchange membrane fuel cell wherein aligned (oriented) arrays of carbon nanotubes are used as support for catalyst, such as platinum ([0014]). Yan teaches carbon nanotubes (CNT) or carbon nanofibers when oriented in a film as a catalyst 
Yan teaches it is believed that an oriented CNT film may offer much improved fuel cell performance over that of disordered CNTs because of its unique microstructure; first, the electronic conductivity of CNTs is much higher along the tubes than across the tubes, and there is no energy loss when electrons transfer along the tubes; second, higher gas permeability is expected with the oriented CNT film; third, an oriented film may also exhibit super-hydrophobicity, which can greatly facilitate water removal within the electrode, thereby improving mass transport in a PEMFC or DMFC ([0071], while Yan describes carbon nanotubes here, one of ordinary skill in the art would also believe that the same would apply to carbon nanofibers as Yan states “Additional carbon nanomaterials for use in the electrocatalyst of the present invention include, but are not limited to, nanofibers and cup-stacked carbon nanotubes (CS-CNT), also referred to as "stacked-cup" carbon nanotubes. Nanofibers are essentially carbon nanomaterials placed end-to-end” [0068], and “The present invention includes a filtration process for forming membrane electrode assembly films having carbon-based nanomaterials (for brevity, the process is described for carbon nanotubes, but is applicable to carbon nanofibers and stacked-cupped nanotubes)” [0070]).
Sugiura discloses the fibrous electric conductor can be carbon fiber ([0029] of Sugiura), therefore it would be obvious to one of ordinary skill in the art to provide the fibrous electric conductor of modified Sugiura to include a standing fibrous electric conductor oriented along a thickness direction of the catalyst layer, given that Yan teaches carbon nanofibers when oriented 

Regarding claim 12, modified Sugiura meets all of the limitations of claim 7 as set forth above. Sugiura discloses wherein the fibrous electric conductor has a median size of 0.5-100 µm ([0027]). One of ordinary skill in the art would necessarily believe, from the disclosed median, the fibrous electric conductor would comprise an average/mean size within the claimed range, and alternatively, one of ordinary skill in the art would necessarily believe the fibrous electric conductor would have an average/mean substantially similar to the claimed range and thereby establishing a prima facie case of obviousness for the claimed range of an average fiber length of 0.15 m or more and 5 m or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997)

Regarding claim 13, modified Sugiura meets all of the limitations of claim 7 as set forth above. Sugiura discloses wherein: the at least one catalyst layer has a region A on the electrolyte membrane side and a region B on the gas diffusion layer side, and a number of the standing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729